 


 HR 3572 ENR: To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3572 
 
AN ACT 
To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units. 
 
 
1.Replacement of John H. Chafee Coastal Barrier Resources System maps 
(a)In generalThe maps subtitled Lea Island Complex L07; Wrightsville Beach Unit L08, Masonboro Island Unit L09; and Masonboro Island Unit L09, included in the set of maps entitled John H. Chafee Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in North Carolina, are hereby replaced by other maps relating to the units entitled Lea Island Complex L07; Wrightsville Beach Unit L08, Masonboro Island Unit L09; and Masonboro Island Unit L09, respectively, and dated March 12, 2014. 
(b)AvailabilityThe Secretary of the Interior shall keep the replacement maps referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
2.Replacement of John H. Chafee Coastal Barrier Resources System map 
(a)In generalThe map subtitled Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, Hazards Beach Unit RI–07, included in the set of maps entitled John H. Chafee Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in Rhode Island, is hereby replaced by another map relating to the units entitled John H. Chafee Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 and dated September 16, 2013. 
(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with the provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
3.John H. Chafee Coastal Barrier Resources System Gasparilla Island Unit, Florida 
(a)In generalThe map subtitled Gasparilla Island Unit FL–70P included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to the Gasparilla Island Unit in Florida is hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Gasparilla Unit FL–70/FL–70P, draft dated May 23, 2012. 
(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
4.Removal of properties in South Carolina from John H. Chafee Coastal Barrier Resources System 
(a)In generalThe map subtitled Long Pond Unit SC–01 included in the sets of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to the Long Pond Unit in South Carolina is hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Long Pond Unit SC–01 dated September 30, 2014. 
(b)AvailabilityThe Secretary of the Interior shall keep each map revised under subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
5.Removal of properties in South Carolina from John H. Chafee Coastal Barrier Resources System 
(a)In generalThe map subtitled Huntington Beach Unit SC–03 included in the sets of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to the Huntington Beach Unit in South Carolina is hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Huntington Beach Unit SC–03 dated September 30, 2014. 
(b)AvailabilityThe Secretary of the Interior shall keep each map revised under subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
